 



Page 27

Exhibit 10.2             

      STATE OF NORTH CAROLINA           COUNTY OF MECKLENBURG   AGREEMENT

     THIS AGREEMENT (the “Agreement”), is made and entered into as of the 29th
day of August, 2003 (the “Effective Date”) by and between The Cato Corporation,
a Delaware corporation (the “Company”), and Edgar T. Cato (“Edgar Cato”).

W I T N E S S E T H:

     WHEREAS, Edgar Cato is an employee and director of the Company; and

     WHEREAS, the Company and Edgar Cato have negotiated and agreed on the terms
of this Agreement providing for his resignation as an employee and director of
the Company and for the ongoing obligation of the parties following the
effective date of this Agreement and his retirement from the Company.

     NOW, THEREFORE, the parties, intending legally to be bound, hereby agree to
the mutual terms and conditions set forth below:

     1.     Continued Services and Retirement. Edgar Cato shall continue to
serve as an employee and as a director of the Company to January 31, 2004 (the
“Retirement Date”) at which time his resignation as an employee and director
shall be effective and he shall retire and relinquish all positions and
responsibilities with the Company and its subsidiaries and affiliates (the “Cato
Group”) except as specifically set forth herein. Provided, that Edgar Cato shall
be entitled, at his option, to resign as a director prior to January 31, 2004
without affecting the obligations of the Company set forth herein.

     2.     Continuing Obligations of Edgar Cato. In consideration of the
benefits to Edgar Cato set forth in paragraph 3 hereof, Edgar Cato shall comply
with the following obligations to the Cato Group following the Retirement Date:

          A. Confidentiality of Company Information. Edgar Cato acknowledges the
confidential and proprietary nature of the Confidential Information of the Cato
Group and agrees that he will not, without the prior, express written consent of
the Chief Executive Officer of the Company, directly or indirectly:



  (i)   use or disclose any Confidential Information outside the Cato Group
except as required by law,     (ii)   publish any article with respect thereto,
    (iii)   except in the performance of services to the Cato Group, remove from
the premises of the Company, or aid in such removal, any such Confidential



--------------------------------------------------------------------------------



 



Page 28

Exhibit 10.2             



      Information or any property or material related thereto (except as
authorized under subparagraph D below), or     (iv)   sell, exchange or give
away or otherwise dispose of any such Confidential Information now or hereafter
owned by the Company.

     For purposes of this Agreement, “Confidential Information” means and
includes any and all of the following (whether or not documented):



  (i)   vendor information, including but not limited to names of vendors,
vendor transaction information, and billing, purchasing or credit history
information about vendors;     (ii)   financial information, including but not
limited to, financial statements, balance sheets, profit and loss statements,
earnings, commissions, benefits and salaries paid to employees, sales data and
projections, sales and income forecasts, cost analyses, pricing information,
business goals and projections, equipment and inventory data, profit margins,
and similar information;     (iii)   all sources and methods of supply,
including but not limited to supplier lists, business arrangements, buying and
inventory techniques, supply terms, supply and manufacturing contracts,
purchasing discounts, distribution agreements, and similar information;     (iv)
  all plans and projections for business opportunities for new or developing
business, including but not limited to, marketing concepts, business plans,
merchandising and marketing techniques, store leases, store site selection and
location plans and processes, real estate activities, real estate/expansion
information, advertising strategies, product lines, store development, and sales
plans;     (v)   all information relating to costs, research and development
activities, service performance, quality control measures or strategies, loss
prevention measures, operating results, pricing strategies, employee lists and
other confidential or proprietary information, software, designs, patents,
ideas, machinery, plans, know-how and trade secrets;     (vi)   all other
confidential or trade secret information that is used, or is designed to be used
in the business of the Cato Group or results from its research or development
activities.

Confidential Information shall not include information that is generally known
or available to the public or the industry other than as a result of disclosure
by Edgar Cato.



--------------------------------------------------------------------------------



 



Page 29

Exhibit 10.2             

          B. Non-solicitation of Cato Group Employees. Edgar Cato agrees that he
will not, during the period of time through January 31, 2007, (i) solicit for
employment, offer employment to, engage as an employee, independent contractor
or in any manner induce or seek to induce any person who is a managerial or
administrative employee of the Cato Group to become employed by or engaged as an
independent contractor with someone other than the Cato Group, (ii) solicit or
encourage any such employee to terminate his or her employment with the Cato
Group, or (iii) otherwise interfere with any such employee’s relationship with
the Cato Group. Provided, that the foregoing prohibition shall not apply to the
employees currently assigned to the non-executive Chairman’s office (namely,
Theresa Gebhardt, Sylvia Remeta and Debra Jones) all of whom are anticipated to
remain employees of the Company only through December 31, 2003.

          C. Non-Competition. Edgar Cato agrees that for the period of time
through January 31, 2007 (the “Restricted Period”) he will not, directly or
indirectly, in the Restricted Area (as defined below), Compete (as defined
below) with the Cato Group.

          For purposes of this Agreement, the “Restricted Area” means the area
within a twenty-five (25) mile radius of any retail store under development,
operation or ownership by any member of the Cato Group during the Restricted
Period.

          For purposes of this Agreement, “Compete” means to engage in any
business activity whatsoever related in any manner or fashion to the operation
of retail stores that sell or offer to sell value-priced women’s apparel or
accessories. Without limiting the generality of the foregoing, Edgar Cato will
not, directly or indirectly (whether for compensation or otherwise), alone or as
an agent, principal, partner, officer, employee, trustee, director, shareholder
or in any other capacity, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or furnish any capital to,
or be connected in any manner with, or provide any services as a consultant for,
any business which Competes with the Cato Group in the Restricted Area;
provided, however, that notwithstanding the foregoing, nothing contained in this
letter shall be deemed to (i) preclude Edgar Cato from owning not more than 5%
of the publicly traded securities of any entity which Competes with the Cato
Group or (ii) to preclude Edgar Cato from owning or having an ownership interest
in shopping centers or buildings which may lease property to businesses that
compete with the Cato Group.

          D. Office Relocation. No later than the Retirement Date, Edgar Cato
will relocate his office from the Company premises. Edgar Cato shall be entitled
to remove all or any part of the property listed on Schedule 1 from the Company
premises without reimbursement or payment to the Company.

     3.     Obligations of the Company. In consideration of the obligations of
Edgar Cato to the Cato Group set forth in paragraph 2 of the Agreement, the
Company shall comply with the following obligations to Edgar Cato:

          A. Salary and Benefits. The Company will continue Edgar Cato’s current
salary and benefits through January 31, 2004. In the event of Edgar Cato’s death
prior to January 31, 2004, the Company will continue to pay his salary to his
estate to January 31, 2004.



--------------------------------------------------------------------------------



 



Page 30

Exhibit 10.2               

          B. Continuing Payments. The Company will pay Edgar Cato the sum of
$50,000 per year during the three-year period commencing February 1, 2004 in
equal monthly installments. In the event of Edgar Cato’s death subsequent to the
Effective Date, the Company will pay Edgar Cato’s estate a lump sum amount equal
to the then aggregate present value (determined using a discount rate equal to
the applicable federal short-term rate in effect under Section 1274(d) of the
Internal Revenue Code for the month of his death) of the payments payable
pursuant to this subparagraph which remain unpaid to January 31, 2007. Such
payment to be made as soon as administratively feasible after his death.

          C. Group Term Life Insurance. For the three year period commencing on
the Retirement Date, the Company will continue to provide group term life
insurance to Edgar Cato comparable to that provided to him on January 31, 2004.

          D. Healthcare. Following the Retirement Date and for the remainder of
Edgar Cato’s life, the Company will provide Edgar Cato and his wife, Judith B.
Cato, with the same or comparable group healthcare coverage on the same economic
terms and conditions as it provides such coverage to its senior executives. In
the event Edgar Cato predeceases Judith B. Cato, the Company will provide such
coverage to her for her life (if she is married to Edgar Cato at the time of his
death).

          E. Life Insurance Option. By giving notice to the Company prior to the
Retirement Date, Edgar Cato shall have the option to purchase the following life
insurance policies at their respective cash value:



      Prudential Policy #75247139
Principal Financial Group Policy #3270890

          The Company shall have no obligations to Edgar Cato following the
Effective Date except as is specifically set forth in the Agreement; provided
Edgar Cato shall continue to be entitled to any benefits due to him under the
benefit plans listed on Schedule 2 attached hereto.

     4.     Tax. Edgar Cato acknowledges that income may be imputed to him in
connection with the receipt of the benefits provided under the Agreement and
that Edgar Cato will be responsible for the payment of all federal or state tax
liabilities, penalties, interest, tax payments or tax judgments that could arise
as a result of these benefits. The Company may withhold from any amounts or
benefits payable or provided under this Agreement such federal, state and local
taxes as are required to be withheld pursuant to any applicable law or
regulation.

     5.     Acknowledgements. Edgar Cato acknowledges that he has carefully read
this Agreement, that he knows and understands the contents of this Agreement,
that he has consulted with a lawyer regarding this Agreement, and that he
executes this Agreement of his own free will. Edgar Cato and the Company agree
that the mutual consideration to the parties hereto is fair and reasonable.



--------------------------------------------------------------------------------



 



Page 31

Exhibit 10.2             

     6.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

     7.     Notices. Any notice or other communications to be given hereunder
shall be deemed to have been given or delivered when delivered by hand to the
individuals named below or when deposited in the United States mail, registered
or certified, with proper postage and registration or certification fees
prepaid, addressed to the parties as follows (or to such other address as one
party shall give the other in the manner provided herein):



      The Cato Corporation
8100 Denmark Road
P. O. Box 34216
Charlotte, NC 28234
Attention: Chief Executive Officer         Mr. Edgar T. Cato
3985 Douglas Road
Miami, FL 33133-6508

     8.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter contained herein and
supersedes any and all prior and contemporaneous agreements, representations,
promises, inducements and understandings of the parties. This written Agreement
cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements. Moreover, this written Agreement may
not be later modified except by a further writing signed by a duly authorized
officer of the Company and Edgar Cato.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

             

--------------------------------------------------------------------------------

    Edgar T. Cato               THE CATO CORPORATION               By:  

--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



Page 32

Exhibit 10.2             

Schedule 1

Office furniture currently located in Edgar Cato’s office



--------------------------------------------------------------------------------



 



Page 33

Exhibit 10.2             

Schedule 2



1.   The Cato Corporation 401(k) Profit Sharing Plan